            Case 1:20-cv-00824-DLF Document 28 Filed 07/22/20 Page 1 of 49




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


 UNITED STATES OF AMERICA,

                      Plaintiff,

                 v.

 UNITED TECHNOLOGIES CORPORATION,

 and

 RAYTHEON COMPANY,

                      Defendants.




                                      FINAL JUDGMENT

       WHEREAS, Plaintiff, United States of America, filed its Complaint on March 26, 2020,

the United States and Defendants, United Technologies Corporation and Raytheon Company, by

their respective attorneys, have consented to entry of this Final Judgment without trial or

adjudication of any issue of fact or law and without this Final Judgment constituting any

evidence against or admission by a party regarding any issue of fact or law;

       AND WHEREAS, Defendants agree to be bound by the provisions of this Final

Judgment pending its approval by the Court;

       AND WHEREAS, the essence of this Final Judgment is the prompt and certain

divestiture of certain rights or assets by Defendants to assure that competition is not substantially

lessened;

       AND WHEREAS, Defendants agree to make certain divestitures for the purpose of

remedying the loss of competition alleged in the Complaint;
         Case 1:20-cv-00824-DLF Document 28 Filed 07/22/20 Page 2 of 49




       AND WHEREAS, Defendants represent that the divestitures and other relief required by

this Final Judgment can and will be made and that Defendants will not later raise a claim of

hardship or difficulty as grounds for asking the Court to modify any provision of this Final

Judgment;

       NOW THEREFORE, before any testimony is taken, without trial or adjudication of any

issue of fact or law, and upon consent of the parties, it is ORDERED, ADJUDGED, AND

DECREED:

                                  I.     JURISDICTION

       The Court has jurisdiction over the subject matter of and each of the parties to this action.

The Complaint states a claim upon which relief may be granted against Defendants under

Section 7 of the Clayton Act, as amended (15 U.S.C. § 18).

                                  II.    DEFINITIONS

       As used in this Final Judgment:

       A.      “Acquirer” or “Acquirers” means the entity or entities to whom Defendants divest

any of the Divestiture Assets.

       B.      “Acquirer of the Military Airborne Radios Divestiture Assets” means BAE or

another entity to whom Defendants divest the Military Airborne Radios Divestiture Assets.

       C.      “Acquirer of the Military GPS Divestiture Assets” means BAE or another entity

to whom Defendants divest the GPS Divestiture Assets.

       D.      “Acquirer of the Optical Systems Divestiture Assets” means the entity to whom

Defendants divest the Optical Systems Divestiture Assets.




                                                 2
             Case 1:20-cv-00824-DLF Document 28 Filed 07/22/20 Page 3 of 49




        E.       “Divestiture Assets” means the Military Airborne Radios Divestiture Assets, the

Military GPS Divestiture Assets, and the Optical Systems Divestiture Assets.

        F.       “UTC” means Defendant United Technologies Corporation, a Delaware

corporation with its headquarters in Farmington, Connecticut, its successors and assigns, and its

subsidiaries, divisions, groups, affiliates, partnerships, and joint ventures, and their directors,

officers, managers, agents, and employees.

        G.       “Raytheon” means Defendant Raytheon Company, a Delaware corporation with

its headquarters in Waltham, Massachusetts, its successors and assigns, and its subsidiaries,

divisions, groups, affiliates, partnerships, and joint ventures, and their directors, officers,

managers, agents, and employees.

        H.       “BAE” means BAE Systems, Inc., a Delaware corporation with its headquarters

in Arlington, Virginia, its successors and assigns, and its subsidiaries, divisions, groups,

affiliates, partnerships, and joint ventures, and their directors, officers, managers, agents, and

employees.

        I.       “Military Airborne Radios” means radios that enable military aircraft to

communicate with other aircraft and with the ground, either as standalone devices or as part of

an integrated communication, navigation, and identification suite. “Military Airborne Radios”

does not include Cryptographic Modules, identification friend or foe systems, or data links.

        J.       “Cryptographic Modules” means hardware and software for encryption and

decryption of radio signals and related application-specific integrated circuits and field-

programmable gate arrays for the Military Airborne Radios Business.




                                                   3
         Case 1:20-cv-00824-DLF Document 28 Filed 07/22/20 Page 4 of 49




       K.      “Military Airborne Radios Business” means the business of the design,

development, production, and sale of Military Airborne Radios by Raytheon’s Tactical

Communication Systems division.

       L.      “Military Airborne Radios Divestiture Assets” means the Military Airborne

Radios Business, including:

               1.      All of Defendants’ rights, title, and interests in the facilities located at the

following addresses:

                       a.      5001 U.S. 30 Highway, Fort Wayne, Indiana 46818 (the “Fort

                               Wayne Facility”);

                       b.      Office 135 of Building 100 located at the county-owned facility at

                               7887 Bryan Dairy Road, Largo, Florida 33777;

               2.      All tangible assets related to or used in connection with the Military

Airborne Radios Business, including but not limited to: all manufacturing equipment, quality

assurance equipment, research and development equipment, machine assembly equipment,

tooling and fixed assets, personal property, inventory, office furniture, materials, supplies, and

other tangible property; all licenses, permits, certifications, and authorizations issued by any

governmental organization; all contracts, teaming arrangements, agreements, leases,

commitments, certifications, and understandings, including supply agreements; all customer lists,

contracts, accounts, and credit records; all repair and performance records; and all other records;

               3.      All intangible assets related to or used in connection with the Military

Airborne Radios Business, including but not limited to: all patents; licenses and sublicenses;

intellectual property; copyrights; trademarks, trade names, service marks, and service names


                                                   4
            Case 1:20-cv-00824-DLF Document 28 Filed 07/22/20 Page 5 of 49




(excluding any trademarks, trade names, service marks, or service names containing the name

“Raytheon”); technical information; computer software and related documentation; customer

relationships, agreements, and contracts; know-how; trade secrets; drawings; blueprints; designs;

design protocols; specifications for materials; specifications for parts and devices; safety

procedures for the handling of materials and substances; quality assurance and control

procedures; design tools and simulation capability; all manuals and technical information

Raytheon provides to its own employees, customers, suppliers, agents, or licensees; and all

research data concerning historic and current research and development efforts, including but not

limited to designs of experiments and the results of successful and unsuccessful designs and

experiments; and

                4.    At the option of the Acquirer of the Military Airborne Radios Divestiture

Assets, a worldwide, non-exclusive, royalty-free, irrevocable, paid-up, perpetual license to any

intellectual property related to Cryptographic Modules that is held by Raytheon at the time of the

filing of the Complaint in this action, or is developed by Raytheon during the term of the supply

contract required by Paragraph IV(H) of this Final Judgment, including any extensions of that

term approved by the United States;

Provided, however, that the assets specified in Paragraphs II(L)(1)-(4) above, do not include (i)

the space leased by Raytheon at 1010 Production Road, Fort Wayne, Indiana 46818; (ii) the

space leased by Raytheon in Buildings 100, 400 and 600 at the county-owned facility located at

7887 Bryan Dairy Road, Largo, Florida 33777 (other than Office 135 of Building 100); or (iii)

intellectual property solely related to Cryptographic Modules, except as set forth in Paragraph

II(L)(4).


                                                 5
         Case 1:20-cv-00824-DLF Document 28 Filed 07/22/20 Page 6 of 49




       M.      “Military Airborne Radios Personnel” means all full-time, part-time, or contract

personnel who are or were, at any time between June 9, 2019 and the date on which the Military

Airborne Radios Divestiture Assets are divested, (i) employees of the Military Airborne Radios

Business, (ii) employees of Raytheon primarily involved in the design, development, production,

and sale of Military Airborne Radios (except for Raytheon employees primarily engaged in

human resources, legal, or other general or administrative support functions), or (iii) at the option

of the Acquirer of the Military Airborne Radios Divestiture Assets, up to sixteen (16) employees

of Raytheon knowledgeable in the design, development, production, and use of Cryptographic

Modules, to be selected by the Acquirer of the Military Airborne Radios Divestiture Assets. The

United States, in its sole discretion, will resolve any disagreement regarding which employees

are Military Airborne Radios Personnel.

       N.      “Military Airborne Radios Transition Assets” means those Military Airborne

Radios Divestiture Assets required for Defendants to comply with their obligations under the

supply contract required by Paragraph IV(H) of this Final Judgment.

       O.      “Military GPS Systems” means military receivers and anti-jam products for

global positioning satellite systems.

       P.      “Military GPS Business” means UTC’s business in the design, development,

production, and sale of Military GPS Systems.

       Q.      “Military GPS Divestiture Assets” means the Military GPS Business, including:

               1.     All tangible assets related to or used in connection with the Military GPS

Business, including but not limited to: all manufacturing equipment, quality assurance

equipment, research and development equipment, machine assembly equipment, tooling and


                                                  6
          Case 1:20-cv-00824-DLF Document 28 Filed 07/22/20 Page 7 of 49




fixed assets, personal property, inventory, office furniture, materials, supplies, and other tangible

property; all licenses, permits, certifications, and authorizations issued by any governmental

organization; all contracts, teaming arrangements, agreements, leases, commitments,

certifications, and understandings, including supply agreements; all customer lists, contracts,

accounts, and credit records; all repair and performance records; and all other records;

               2.     All intangible assets related to or used in connection with the Military GPS

Business, including but not limited to: all patents; licenses and sublicenses; intellectual property;

copyrights; trademarks, trade names, service marks, and service names (excluding any

trademarks, trade names, service marks, or service names containing the name “United

Technologies,” “Rockwell,” “Collins,” “UTC,” or “UTX”); technical information; computer

software and related documentation; customer relationships, agreements, and contracts; know-

how; trade secrets; drawings; blueprints; designs; design protocols; specifications for materials;

specifications for parts and devices; safety procedures for the handling of materials and

substances; quality assurance and control procedures; design tools and simulation capability; all

manuals and technical information UTC provides to its own employees, customers, suppliers,

agents, or licensees; and all research data concerning historic and current research and

development efforts, including but not limited to designs of experiments and the results of

successful and unsuccessful designs and experiments;

Provided, however, the assets specified in Paragraphs II(Q)(1)-(2) above do not include (i) the

facility located at 855 35th Street NE, Cedar Rapids, Iowa 52498 (the “Cedar Rapids Facility”)

or (ii) the facility located at 2855 Heartland Drive, Coralville, Iowa 52241 (the “Coralville

Facility”).


                                                  7
         Case 1:20-cv-00824-DLF Document 28 Filed 07/22/20 Page 8 of 49




       R.      “Military GPS Personnel” means all full-time, part-time, or contract personnel

who are or were, at any time between June 9, 2019 and the date on which the Military GPS

Divestiture Assets are divested, (i) employees of the Military GPS Business, or (ii) employees of

UTC primarily involved in the design, development, production, and sale of Military GPS

Systems (except for UTC employees primarily engaged in human resources, legal, or other

general or administrative support functions). The United States, in its sole discretion, will

resolve any disagreement regarding which employees are Military GPS Personnel.

       S.      “Military GPS Transition Assets” means those Military GPS Divestiture Assets

required for Defendants to comply with their obligations under the supply contract required by

Paragraph V(H) of this Final Judgment.

       T.      “Optical Systems” means electro-optical/infrared systems for national security

space missions and defense laser warning survivability subsystems.

       U.      “Optical Systems Business” means UTC’s business in the design, development,

production, and sale of Optical Systems.

       V.      “Optical Systems Divestiture Assets” means the Optical Systems Business,

including:

               1.      All of Defendants’ rights, title, and interests in the facility located at 100

Wooster Heights, Danbury, Connecticut 06810;

               2.     All tangible assets related to or used in connection with the Optical

Systems Business, including but not limited to: all manufacturing equipment, quality assurance

equipment, research and development equipment, machine assembly equipment, tooling and

fixed assets, personal property, inventory, office furniture, materials, supplies, and other tangible


                                                  8
         Case 1:20-cv-00824-DLF Document 28 Filed 07/22/20 Page 9 of 49




property; all licenses, permits, certifications, and authorizations issued by any governmental

organization; all contracts, teaming arrangements, agreements, leases, commitments,

certifications, and understandings, including supply agreements; all customer lists, contracts,

accounts, and credit records; all repair and performance records; and all other records; and

               3.     All intangible assets related to or used in connection with the Optical

Systems Business, including but not limited to: all patents; licenses and sublicenses; intellectual

property; copyrights; trademarks, trade names, service marks, and service names (excluding any

trademarks, trade names, service marks, or service names containing the name “United

Technologies,” “Rockwell,” “Collins,” “UTC,” or “UTX”); technical information; computer

software and related documentation; customer relationships, agreements, and contracts; know-

how; trade secrets; drawings; blueprints; designs; design protocols; specifications for materials;

specifications for parts and devices; safety procedures for the handling of materials and

substances; quality assurance and control procedures; design tools and simulation capability; all

manuals and technical information UTC provides to its own employees, customers, suppliers,

agents, or licensees; and all research data concerning historic and current research and

development efforts, including but not limited to designs of experiments and the results of

successful and unsuccessful designs and experiments.

       W.      “Optical Systems Personnel” means all full-time, part-time, or contract personnel

who are or were, at any time between June 9, 2019 and the date on which the Optical Systems

Divestiture Assets are divested, (i) employees of the Optical Systems Business, or (ii) employees

of UTC involved in the design, development, production, and sale of Optical Systems (except for

UTC employees primarily engaged in human resources, legal, or other general or administrative


                                                 9
        Case 1:20-cv-00824-DLF Document 28 Filed 07/22/20 Page 10 of 49




support functions). The United States, in its sole discretion, will resolve any disagreement

regarding which employees are Optical Systems Personnel.

       X.      “Transaction Regulatory Approvals” means any approvals or clearances pursuant

to filings with the Committee on Foreign Investment in the United States (“CFIUS”) or under

antitrust or competition laws required for the Transaction to proceed.

       Y.      “Military Airborne Radios Divestiture Assets Regulatory Approvals” means any

approvals or clearances pursuant to filings with CFIUS, or under antitrust, competition, or other

U.S. or international laws or regulations required for the acquisition of the Military Airborne

Radios Divestiture Assets by the Acquirer of the Military Airborne Radios Divestiture Assets.

       Z.      “Military GPS Divestiture Assets Regulatory Approvals” means any approvals or

clearances pursuant to filings with CFIUS, or under antitrust, competition, or other U.S. or

international laws or regulations required for the acquisition of the Military GPS Divestiture

Assets by the Acquirer of the Military GPS Divestiture Assets.

       AA.     “Optical Systems Divestiture Assets Regulatory Approvals” means any approvals

or clearances pursuant to filings with CFIUS, or under antitrust, competition, or other U.S. or

international laws or regulations required for the acquisition of the Optical Systems Divestiture

Assets by the Acquirer of the Optical Systems Divestiture Assets.

       BB.     The “Transaction” means the proposed merger between UTC and Raytheon.

                                III.   APPLICABILITY

       A.      This Final Judgment applies to UTC and Raytheon, as defined above, and all

other persons, in active concert or participation with any Defendant, who receive actual notice of

this Final Judgment.


                                                10
        Case 1:20-cv-00824-DLF Document 28 Filed 07/22/20 Page 11 of 49




       B.       If, prior to complying with Section IV, Section V, Section VI, and Section VII of

this Final Judgment, Defendants sell or otherwise dispose of all or substantially all of their assets

or of lesser business units that include the Divestiture Assets, Defendants must require the

purchaser to be bound by the provisions of this Final Judgment. Defendants need not obtain

such an agreement from Acquirers.

                  IV.     DIVESTITURE OF THE MILITARY AIRBORNE
                                  RADIOS BUSINESS

       A.      Defendants are ordered and directed, within the later of forty-five (45) calendar

days after the Court’s entry of the Asset Preservation and Hold Separate Stipulation and Order in

this matter, or fifteen (15) calendar days after the Transaction Regulatory Approvals and the

Military Airborne Radios Divestiture Assets Regulatory Approvals have been received, to divest

the Military Airborne Radios Divestiture Assets in a manner consistent with this Final Judgment

to BAE or an alternative Acquirer acceptable to the United States, in its sole discretion. The

United States, in its sole discretion, may agree to one or more extensions of this time period not

to exceed sixty (60) calendar days in total and will notify the Court of any extensions.

Defendants agree to use their best efforts to divest the Military Airborne Radios Divestiture

Assets as expeditiously as possible. Notwithstanding the foregoing, at the option of the Acquirer

of the Military Airborne Radios Divestiture Assets, and subject to approval by the United States

in its sole discretion, Defendants may, for the sole purpose of fulfilling the supply contract

required by Paragraph IV(H) of this Final Judgment, retain the Military Airborne Radios

Transition Assets until the earlier of (i) thirty (30) calendar days after the Acquirer of the

Military Airborne Radios Divestiture Assets terminates the supply contract required by

Paragraph IV(H) of this Final Judgment and requests the transfer of such assets or (ii) thirty (30)

                                                  11
          Case 1:20-cv-00824-DLF Document 28 Filed 07/22/20 Page 12 of 49




calendar days following the expiration of the supply contract required by Paragraph IV(H) of this

Final Judgment.

          B.   In the event Defendants are attempting to divest the Military Airborne Radios

Divestiture Assets to an Acquirer other than BAE, Defendants promptly must make known, by

usual and customary means, the availability of the Military Airborne Radios Divestiture Assets.

Defendants must inform any person making an inquiry regarding a possible purchase of the

Military Airborne Radios Divestiture Assets that the Military Airborne Radios Divestiture Assets

are being divested in accordance with this Final Judgment and must provide that person with a

copy of this Final Judgment. Defendants must offer to furnish to all prospective Acquirers,

subject to customary confidentiality assurances, all information and documents relating to the

Military Airborne Radios Divestiture Assets customarily provided in a due-diligence process;

provided, however, that Defendants need not provide information or documents subject to the

attorney-client privilege or work-product doctrine. Defendants must make this information

available to the United States at the same time that the information is made available to any other

person.

          C.   Defendants must cooperate with and assist the Acquirer of the Military Airborne

Radios Divestiture Assets in identifying and hiring all Military Airborne Radios Personnel,

including:

               1.      Within ten (10) business days following the filing of the Complaint in this

matter, Defendants must identify all Military Airborne Radios Personnel to the Acquirer of the

Military Airborne Radios Divestiture Assets and the United States, including by providing

organization charts covering all Military Airborne Radios Personnel.


                                                12
          Case 1:20-cv-00824-DLF Document 28 Filed 07/22/20 Page 13 of 49




                 2.      Within ten (10) business days following receipt of a request by the

Acquirer of the Military Airborne Radios Divestiture Assets or the United States, Defendants

must provide to the Acquirer of the Military Airborne Radios Divestiture Assets and the United

States the following additional information related to Military Airborne Radios Personnel: name;

job title; current salary and benefits including most recent bonus paid, aggregate annual

compensation, current target or guaranteed bonus, if any, and any other payments due to or

promises made to the employee; descriptions of reporting relationships, past experience,

responsibilities, and training and educational histories; lists of all certifications; and all job

performance evaluations. If Defendants are barred by any applicable laws from providing any of

this information, within ten (10) business days following receipt of the request, Defendants must

provide the requested information to the full extent permitted by law and also must provide a

written explanation of Defendants’ inability to provide the remaining information.

                 3.      At the request of the Acquirer of the Military Airborne Radios Divestiture

Assets, Defendants must promptly make Military Airborne Radios Personnel available for private

interviews with the Acquirer of the Military Airborne Radios Divestiture Assets during normal

business hours at a mutually agreeable location.

                 4.     Defendants must not interfere with any efforts by the Acquirer of the

 Military Airborne Radios Divestiture Assets to employ any Military Airborne Radios Personnel.

 Interference includes but is not limited to offering to increase the salary or improve the benefits

 of Military Airborne Radios Personnel unless the offer is part of a company-wide increase in

 salary or benefits that was announced prior to June 9, 2019 or has been approved by the United

 States, in its sole discretion. Defendants’ obligations under this paragraph will expire (i) for


                                                    13
        Case 1:20-cv-00824-DLF Document 28 Filed 07/22/20 Page 14 of 49




Military Airborne Radios Personnel whose services are not required for Defendants to perform

under the supply contract required by Paragraph IV(H) of this Final Judgment, six (6) months

after the divestiture of the Military Airborne Radios Divestiture Assets pursuant to this Final

Judgment, and (ii) for Military Airborne Radios Personnel whose services are required for

Defendants to perform under the supply contract required by Paragraph IV(H) of this Final

Judgment, six (6) months after the expiration of that supply contract.

               5.      For Military Airborne Radios Personnel who elect employment with the

Acquirer of the Military Airborne Radios Divestiture Assets within the periods set forth in

Paragraph IV(C)(4), Defendants must waive all non-compete and non-disclosure agreements,

vest all unvested pension and other equity rights, and provide all benefits that those Military

Airborne Radios Personnel otherwise would have been provided had the Military Airborne

Radios Personnel continued employment with Defendants, including but not limited to any

retention bonuses or payments. Defendants may maintain reasonable restrictions on disclosure

by Military Airborne Radios Personnel of Defendants’ proprietary non-public information that is

unrelated to Military Airborne Radios Divestiture Assets and not otherwise required to be

disclosed by this Final Judgment.

               6.      For a period of twelve (12) months from the date on which the Military

Airborne Radios Divestiture Assets are divested to the Acquirer of the Military Airborne Radios

Divestiture Assets, Defendants may not solicit to rehire Military Airborne Radios Personnel who

were hired by the Acquirer of the Military Airborne Radios Divestiture Assets within the period

set forth in Paragraph IV(C)(4)(i), unless (a) an individual is terminated or laid off by the

Acquirer of the Military Airborne Radios Divestiture Assets or (b) the Acquirer of the Military


                                                 14
          Case 1:20-cv-00824-DLF Document 28 Filed 07/22/20 Page 15 of 49




Airborne Radios Divestiture Assets agrees in writing that Defendants may solicit to rehire that

individual. Nothing in this paragraph prohibits Defendants from advertising employment

openings using general solicitations or advertisements.

               7.      For a period of twelve (12) months following the expiration of the supply

contract required by Paragraph IV(H) of this Final Judgment, Defendants may not solicit to

rehire Military Airborne Radios Personnel whose services were required for Defendants to

perform under that supply contract and who were hired by the Acquirer of the Military Airborne

Radios Divestiture Assets within the period set forth in Paragraph IV(C)(4)(ii), unless (a) an

individual is terminated or laid off by the Acquirer of the Military Airborne Radios Divestiture

Assets or (b) the Acquirer of the Military Airborne Radios Divestiture Assets agrees in writing

that Defendants may solicit to rehire that individual. Nothing in this paragraph prohibits

Defendants from advertising employment openings using general solicitations or advertisements.

          D.   Defendants must permit prospective Acquirers of the Military Airborne Radios

Divestiture Assets to have reasonable access to make inspections of the physical facilities and

access to all environmental, zoning, and other permit documents and information, and all

financial, operational, or other documents and information customarily provided as part of a due

diligence process.

          E.   Defendants must warrant to the Acquirer of the Military Airborne Radios

Divestiture Assets that each asset to be divested will be fully operational and without material

defect on the date of their transfer to the Acquirer of the Military Airborne Radios Divestiture

Assets.




                                                15
        Case 1:20-cv-00824-DLF Document 28 Filed 07/22/20 Page 16 of 49




       F.      Defendants must not take any action that will impede in any way the permitting,

operation, or divestiture of the Military Airborne Radios Divestiture Assets.

       G.      Defendants must make best efforts to assign, subcontract, or otherwise transfer all

contracts related to the Military Airborne Radios Divestiture Assets, including all supply and

sales contracts, to the Acquirer of the Military Airborne Radios Divestiture Assets. Defendants

must not interfere with any negotiations between the Acquirer of the Military Airborne Radios

Divestiture Assets and a contracting party.

       H.      At the option of the Acquirer of the Military Airborne Radios Divestiture Assets,

and subject to approval by the United States in its sole discretion, on or before the date on which

the Military Airborne Radios Divestiture Assets are divested to the Acquirer of the Military

Airborne Radios Divestiture Assets, Defendants must enter into a supply contract for Military

Airborne Radios sufficient to meet the needs of the Military Airborne Radios Business, as

determined by the Acquirer of the Military Airborne Radios Divestiture Assets, for a period of

up to twelve (12) months on terms and conditions reasonably related to market conditions for

Military Airborne Radios. The United States, in its sole discretion, may approve one or more

extensions of this supply contract, for a total of up to an additional twelve (12) months. If the

Acquirer of the Military Airborne Radios Divestiture Assets seeks an extension of the term of

this supply contract, Defendants must notify the United States in writing at least three (3) months

prior to the date the supply contract expires. The Acquirer of the Military Airborne Radios

Divestiture Assets may terminate this supply contract without cost or penalty at any time upon

commercially reasonable notice. The employee(s) of Defendants tasked with supporting this




                                                 16
        Case 1:20-cv-00824-DLF Document 28 Filed 07/22/20 Page 17 of 49




supply contract must not share any competitively sensitive information of the Acquirer of the

Military Airborne Radios Divestiture Assets with any other employee of Defendants.

       I.      At the option of the Acquirer of the Military Airborne Radios Divestiture Assets,

and subject to approval by the United States in its sole discretion, on or before the date on which

the Military Airborne Radios Divestiture Assets are divested to the Acquirer of the Military

Airborne Radios Divestiture Assets, Defendants must enter into a supply contract for the

manufacture of Cryptographic Modules sufficient to meet the needs of the Military Airborne

Radios Business, as determined by the Acquirer of the Military Airborne Radios Divestiture

Assets, for a period of up to twelve (12) months on terms and conditions reasonably related to

market conditions for Cryptographic Modules. The United States, in its sole discretion, may

approve one or more extensions of this supply contract, for a total of up to an additional twelve

(12) months. If the Acquirer of the Military Airborne Radios Divestiture Assets seeks an

extension of the term of this supply contract, Defendants must notify the United States in writing

at least three (3) months prior to the date the supply contract expires. The Acquirer of the

Military Airborne Radios Divestiture Assets may terminate this supply contract without cost or

penalty at any time upon commercially reasonable notice. Defendants must maintain any

National Security Agency certifications or approvals necessary to supply the products

manufactured under the supply contract entered into pursuant to this paragraph. The

employee(s) of Defendants tasked with supporting this supply contract must not share any

competitively sensitive information of the Acquirer of the Military Airborne Radios Divestiture

Assets with any other employee of Defendants.




                                                17
        Case 1:20-cv-00824-DLF Document 28 Filed 07/22/20 Page 18 of 49




       J.      At the option of the Acquirer of the Military Airborne Radios Divestiture Assets,

and subject to approval by the United States in its sole discretion, on or before the date on which

the Military Airborne Radios Divestiture Assets are divested to the Acquirer of the Military

Airborne Radios Divestiture Assets, Defendants must enter into a contract to provide transition

services for back office, human resource, and information technology services and support for

the Military Airborne Radios Business for a period of up to twelve (12) months on terms and

conditions reasonably related to market conditions for the transition services. The United States,

in its sole discretion, may approve one or more extensions of this contract for transition services,

for a total of up to an additional twelve (12) months. If the Acquirer of the Military Airborne

Radios Divestiture Assets seeks an extension of the term of this contract for transition services,

Defendants must notify the United States in writing at least three (3) months prior to the date the

contract expires. The Acquirer of the Military Airborne Radios Divestiture Assets may terminate

a contract for transition services without cost or penalty at any time upon commercially

reasonable notice. The employee(s) of Defendants tasked with providing these transition

services must not share any competitively sensitive information of the Acquirer of the Military

Airborne Radios Divestiture Assets with any other employee of Defendants.

       K.      At the option of the Acquirer of the Military Airborne Radios Divestiture Assets,

Defendants must provide the Acquirer of the Military Airborne Radios Divestiture Assets with

complete and sole access to the laboratories located in rooms 01-007V004 and 01-002V001 in

Building C1-SW, 1010 Production Road, Fort Wayne, Indiana 46818, until the Acquirer of the

Military Airborne Radios Divestiture Assets receives any necessary certifications for its own

laboratory space, for a period not to exceed three (3) months. The United States, in its sole


                                                 18
         Case 1:20-cv-00824-DLF Document 28 Filed 07/22/20 Page 19 of 49




discretion, may approve one or more extensions of this period, for a total of up to an additional

three (3) months. If the Acquirer of the Military Airborne Radios Divestiture Assets seeks an

extension of this period, Defendants must notify the United States in writing at least thirty (30)

days prior to the date this period expires.

        L.      At the option of the Acquirer of the Military Airborne Radios Divestiture Assets,

Defendants must provide the Acquirer of the Military Airborne Radios Divestiture Assets with

complete and sole access to rooms C1-W-HWL-M, C1-W-Demo, and C1-W-TCS-CR in

Building C1-SW, 1010 Production Road, Fort Wayne, Indiana 46818, for three (3) pre-

scheduled, 8-hour shifts per room each week, selected by the Acquirer of the Military Airborne

Radios Divestiture Assets, until the Acquirer of the Military Airborne Radios Divestiture Assets

receives any necessary certifications for its own laboratory space, for a period not to exceed six

(6) months. The United States, in its sole discretion, may approve one or more extensions of this

period, for a total of up to an additional six (6) months. If the Acquirer of the Military Airborne

Radios Divestiture Assets seeks an extension of this period, Defendants must notify the United

States in writing at least thirty (30) days prior to the date this period expires.

        M.      Defendants must warrant to the Acquirer of the Military Airborne Radios

Divestiture Assets that there are no material defects in the environmental, zoning, or other

permits pertaining to the operation of the Military Airborne Radios Divestiture Assets.

Following the sale of the Military Airborne Radios Divestiture Assets, Defendants must not

undertake, directly or indirectly, any challenges to the environmental, zoning, or other permits

relating to the operation of the Military Airborne Radios Divestiture Assets.




                                                   19
        Case 1:20-cv-00824-DLF Document 28 Filed 07/22/20 Page 20 of 49




       N.       Unless the United States otherwise consents in writing, the divestiture pursuant to

Section IV or by a Divestiture Trustee appointed pursuant to Section VII of this Final Judgment

must include the entire Military Airborne Radios Divestiture Assets and must be accomplished in

such a way as to satisfy the United States, in its sole discretion, that the Military Airborne Radios

Divestiture Assets can and will be used by the Acquirer of the Military Airborne Radios

Divestiture Assets as part of a viable, ongoing business in the design, development, production,

and sale of Military Airborne Radios, and will remedy the competitive harm alleged in the

Complaint. The divestiture, whether pursuant to Section IV or Section VII of this Final

Judgment:

               (1)    must be made to an Acquirer that, in the United States’ sole judgment, has
                      the intent and capability (including the necessary managerial, operational,
                      technical, and financial capability) of competing effectively in the business
                      of the design, development, production, and sale of Military Airborne
                      Radios; and

               (2)    must be accomplished so as to satisfy the United States, in its sole
                      discretion, that none of the terms of any agreement between an Acquirer
                      and Defendants give Defendants the ability unreasonably to raise the
                      Acquirer of the Military Airborne Radios Divestiture Assets’ costs, to
                      lower the Acquirer of the Military Airborne Radios Divestiture Assets’
                      efficiency, or otherwise to interfere in the ability of the Acquirer of the
                      Military Airborne Radios Divestiture Assets to compete effectively.

       P.      If any term of an agreement between Defendants and the Acquirer of the Military

Airborne Radios Divestiture Assets to effectuate the divestiture required by this Final Judgment

varies from a term of this Final Judgment then, to the extent that Defendants cannot fully comply

with both, this Final Judgment determines Defendants’ obligations.




                                                 20
        Case 1:20-cv-00824-DLF Document 28 Filed 07/22/20 Page 21 of 49




             V.     DIVESTITURE OF THE MILITARY GPS BUSINESS

       A.      Defendants are ordered and directed, within the later of forty-five (45) calendar

days after the Court’s entry of the Asset Preservation and Hold Separate Stipulation and Order in

this matter, or fifteen (15) calendar days after the Transaction Regulatory Approvals and the

Military GPS Divestiture Assets Regulatory Approvals have been received, to divest the Military

GPS Divestiture Assets in a manner consistent with this Final Judgment to BAE or an alternative

Acquirer acceptable to the United States, in its sole discretion. The United States, in its sole

discretion, may agree to one or more extensions of this time period not to exceed sixty (60)

calendar days in total and will notify the Court of any extensions. Defendants agree to use their

best efforts to divest the Military GPS Divestiture Assets as expeditiously as possible.

Notwithstanding the foregoing, at the option of the Acquirer of the Military GPS Divestiture

Assets, and subject to approval by the United States in its sole discretion, Defendants may retain,

for the sole purpose of fulfilling the supply contract required by Paragraph V(H) of this Final

Judgment, the Military GPS Transition Assets until the earlier of (i) thirty (30) calendar days

after the Acquirer of the Military GPS Divestiture Assets terminates the supply contract required

by Paragraph V(H) of this Final Judgment and requests the transfer of such assets or (ii) thirty

(30) calendar days following the completion of the supply contract required by Paragraph V(H)

of this Final Judgment.

       B.      In the event Defendants are attempting to divest the Military GPS Divestiture

Assets to an Acquirer other than BAE, Defendants promptly must make known, by usual and

customary means, the availability of the Military GPS Divestiture Assets. Defendants must

inform any person making an inquiry regarding a possible purchase of the Military GPS


                                                 21
         Case 1:20-cv-00824-DLF Document 28 Filed 07/22/20 Page 22 of 49




 Divestiture Assets that the Military GPS Divestiture Assets are being divested in accordance

 with this Final Judgment and must provide that person with a copy of this Final Judgment.

 Defendants must offer to furnish to all prospective Acquirers, subject to customary

 confidentiality assurances, all information and documents relating to the Military GPS

 Divestiture Assets customarily provided in a due-diligence process; provided, however, that

 Defendants need not provide information or documents subject to the attorney-client privilege or

 work-product doctrine. Defendants must make this information available to the United States at

 the same time that the information is made available to any other person.

        C.      Defendants must cooperate with and assist the Acquirer of the Military GPS

 Divestiture Assets in identifying and hiring all Military GPS Personnel, including:

                1.      Within ten (10) business days following the filing of the Complaint in this

matter, Defendants must identify all Military GPS Personnel to the Acquirer of the Military GPS

Divestiture Assets and the United States, including by providing organization charts covering all

Military GPS Personnel.

                2.      Within ten (10) business days following receipt of a request by the

Acquirer of the Military GPS Divestiture Assets or the United States, Defendants must provide to

the Acquirer of the Military GPS Divestiture Assets and the United States the following

additional information related to Military GPS Personnel: name; job title; current salary and

benefits including most recent bonus paid, aggregate annual compensation, current target or

guaranteed bonus, if any, and any other payments due to or promises made to the employee;

descriptions of reporting relationships, past experience, responsibilities, and training and

educational histories; lists of all certifications; and all job performance evaluations. If Defendants


                                                  22
         Case 1:20-cv-00824-DLF Document 28 Filed 07/22/20 Page 23 of 49




are barred by any applicable laws from providing any of this information, within ten (10) business

days following receipt of the request, Defendants must provide the requested information to the

full extent permitted by law and also must provide a written explanation of Defendants’ inability

to provide the remaining information.

                3.      At the request of the Acquirer of the Military GPS Divestiture Assets,

Defendants must promptly make Military GPS Personnel available for private interviews with the

Acquirer of the Military GPS Divestiture Assets during normal business hours at a mutually

agreeable location.

                4.     Defendants must not interfere with any efforts by the Acquirer of the

 Military GPS Divestiture Assets to employ any Military GPS Personnel. Interference includes

 but is not limited to offering to increase the salary or improve the benefits of Military GPS

 Personnel unless the offer is part of a company-wide increase in salary or benefits that was

 announced prior to June 9, 2019 or has been approved by the United States, in its sole discretion.

 Defendants’ obligations under this paragraph will expire (i) for Military GPS Personnel whose

 services are not required for Defendants to perform under the supply contract required by

 Paragraph V(H) of this Final Judgment, six (6) months after the divestiture of the Military GPS

 Divestiture Assets pursuant to this Final Judgment, and (ii) for Military GPS Personnel whose

 services are required for Defendants to perform under the supply contract required by Paragraph

 V(H) of this Final Judgment, six (6) months after the expiration of that supply contract.

                5.      For Military GPS Personnel who elect employment with the Acquirer of

 the Military GPS Divestiture Assets within the periods set forth in Paragraph V(C)(4),

 Defendants must waive all non-compete and non-disclosure agreements, vest all unvested


                                                 23
        Case 1:20-cv-00824-DLF Document 28 Filed 07/22/20 Page 24 of 49




pension and other equity rights, and provide all benefits that those Military GPS Personnel

otherwise would have been provided had the Military GPS Personnel continued employment

with Defendants, including but not limited to any retention bonuses or payments. Defendants

may maintain reasonable restrictions on disclosure by Military GPS Personnel of Defendants’

proprietary non-public information that is unrelated to Military GPS Divestiture Assets and not

otherwise required to be disclosed by this Final Judgment.

               6.      For a period of twelve (12) months from the date on which the Military

GPS Divestiture Assets are divested to the Acquirer of the Military GPS Divestiture Assets,

Defendants may not solicit to rehire Military GPS Personnel who were hired by the Acquirer of

the Military GPS Divestiture Assets within the period set forth in Paragraph V(C)(4)(i) unless (a)

an individual is terminated or laid off by the Acquirer of the Military GPS Divestiture Assets or

(b) the Acquirer of the Military GPS Divestiture Assets agrees in writing that Defendants may

solicit to rehire that individual. Nothing in this paragraph prohibits Defendants from advertising

employment openings using general solicitations or advertisements.

               7.      For a period of twelve (12) months following the expiration of the supply

contract required by Paragraph V(H) of this Final Judgment, Defendants may not solicit to rehire

Military GPS Personnel whose services were required for Defendants to perform under that

supply contract and who were hired by the Acquirer of the Military GPS Divestiture Assets

within the period set forth in Paragraph V(C)(4)(ii) unless (a) an individual is terminated or laid

off by the Acquirer of the Military GPS Divestiture Assets or (b) the Acquirer of the Military

GPS Divestiture Assets agrees in writing that Defendants may solicit to rehire that individual.




                                                 24
           Case 1:20-cv-00824-DLF Document 28 Filed 07/22/20 Page 25 of 49




Nothing in this paragraph prohibits Defendants from advertising employment openings using

general solicitations or advertisements.

         D.     Defendants must permit prospective Acquirers of the Military GPS Divestiture

Assets to have reasonable access to make inspections of the physical facilities and access to all

environmental, zoning, and other permit documents and information, and all financial,

operational, or other documents and information customarily provided as part of a due diligence

process.

         E.     Defendants must warrant to the Acquirer of the Military GPS Divestiture Assets

that each asset to be divested will be fully operational and without material defect on the date of

their transfer to the Acquirer of the Military GPS Divestiture Assets.

         F.     Defendants must not take any action that will impede in any way the permitting,

operation, or divestiture of the Military GPS Divestiture Assets.

         G.     Defendants must make best efforts to assign, subcontract, or otherwise transfer all

contracts related to the Military GPS Divestiture Assets, including all supply and sales contracts,

to the Acquirer of the Military GPS Divestiture Assets. Defendants must not interfere with any

negotiations between the Acquirer of the Military GPS Divestiture Assets and a contracting

party.

         H.     At the option of the Acquirer of the Military GPS Divestiture Assets, and subject

to approval by the United States in its sole discretion, on or before the date on which the Military

GPS Divestiture Assets are divested to the Acquirer of the Military GPS Divestiture Assets,

Defendants must enter into a supply contract for Military GPS Systems sufficient to meet the

needs of the Military GPS Business, as determined by the Acquirer of the Military GPS


                                                 25
        Case 1:20-cv-00824-DLF Document 28 Filed 07/22/20 Page 26 of 49




Divestiture Assets, for a period of up to twelve (12) months on terms and conditions reasonably

related to market conditions for Military GPS Systems. The United States, in its sole discretion,

may approve one or more extensions of this supply contract, for a total of up to an additional

twelve (12) months. If Acquirer of the Military GPS Divestiture Assets seeks an extension of the

term of this supply contract, Defendants must notify the United States in writing at least three (3)

months prior to the date the supply contract expires. The Acquirer of the Military GPS

Divestiture Assets may terminate this supply contract without cost or penalty at any time upon

commercially reasonable notice. The employee(s) of Defendants tasked with supporting this

supply contract must not share any competitively sensitive information of the Acquirer of the

Military GPS Divestiture Assets with any other employee of Defendants.

       I.      At the option of Acquirer of the Military GPS Divestiture Assets, and subject to

approval by the United States in its sole discretion, on or before the date on which the Military

GPS Divestiture Assets are divested to the Acquirer of the Military GPS Divestiture Assets,

Defendants must enter into a contract to provide transition services for back office, human

resource, and information technology services and support for the Military GPS Business for a

period of up to twelve (12) months on terms and conditions reasonably related to market

conditions for the transition services. The United States, in its sole discretion, may approve one

or more extensions of this contract for transition services, for a total of up to an additional twelve

(12) months. If the Acquirer of the Military GPS Divestiture Assets seeks an extension of the

term of this contract for transition services, Defendants must notify the United States in writing

at least three (3) months prior to the date the contract expires. The Acquirer of the Military GPS

Divestiture Assets may terminate a contract for transition services without cost or penalty at any


                                                 26
        Case 1:20-cv-00824-DLF Document 28 Filed 07/22/20 Page 27 of 49




time upon commercially reasonable notice. The employee(s) of Defendants tasked with

providing these transition services must not share any competitively sensitive information of the

Acquirer of the Military GPS Divestiture Assets with any other employee of Defendants.

       J.      At the option of the Acquirer of the Military GPS Divestiture Assets, and subject

to approval by the United States in its sole discretion, on or before the date on which the Military

GPS Divestiture Assets are divested to the Acquirer of the Military GPS Divestiture Assets,

Defendants must enter into a lease for the Cedar Rapids Facility for a period of up to twelve (12)

months on terms and conditions reasonably related to market conditions. The United States, in

its sole discretion, may approve one or more extensions of this lease, for a total of up to an

additional six (6) months. If the Acquirer of the Military GPS Divestiture Assets seeks an

extension of the term of this lease, Defendants must notify the United States in writing at least

three (3) months prior to the date the contract expires. The Acquirer of the Military GPS

Divestiture Assets may terminate a lease without cost or penalty at any time upon commercially

reasonable notice.

       K.      For a period of six (6) months following the divestiture of the Military GPS

Divestiture Assets, Defendants must provide the Acquirer of the Military GPS Divestiture Assets

with complete and sole access to Laboratories 43, 44, 44 Room 6, 53B, 53C, 53D, 60A, 60B,

60C, 60D, 60F, and 60G located in the Cedar Rapids Facility and Laboratories 2, 4, 1CD100,

1CB100, and 1C0200 located in the Coralville Facility for two (2) pre-scheduled, 8-hour shifts

per laboratory each day, with the Acquirer of the Military GPS Divestiture Assets having first

choice among the shifts at each laboratory for three business days per week. After that six (6)

month period, until the expiration of the supply contract required by Paragraph V(H) of this Final


                                                 27
        Case 1:20-cv-00824-DLF Document 28 Filed 07/22/20 Page 28 of 49




Judgment, Defendants must provide the Acquirer of the Military GPS Divestiture Assets with

unlimited complete and sole access to all the laboratories identified in this Paragraph located in

the Cedar Rapids Facility and the Coralville Facility, except that the access to Laboratories

1CB100, 1C0200, and 2 of the Coralville Facility and Laboratories 60A, 60D, and 60G of the

Cedar Rapids Facility will continue to be for two (2) pre-scheduled, 8-hour shifts each day, with

the Acquirer of the Military GPS Divestiture Assets having first choice among the shifts for three

business days per week.

       L.      Defendants must warrant to the Acquirer of the Military GPS Divestiture Assets

that there are no material defects in the environmental, zoning, or other permits pertaining to the

operation of the Divestiture Assets. Following the sale of the Military GPS Divestiture Assets,

Defendants must not undertake, directly or indirectly, any challenges to the environmental,

zoning, or other permits relating to the operation of the Military GPS Divestiture Assets.

       M.       Unless the United States otherwise consents in writing, the divestiture pursuant to

Section V or by a Divestiture Trustee appointed pursuant to Section VII of this Final Judgment

must include the entire Military GPS Divestiture Assets and must be accomplished in such a way

as to satisfy the United States, in its sole discretion, that the Military GPS Divestiture Assets can

and will be used by the Acquirer of the Military GPS Divestiture Assets as part of a viable,

ongoing business in the design, development, production, and sale of Military GPS Systems, and

will remedy the competitive harm alleged in the Complaint. The divestiture, whether pursuant to

Section V or Section VII of this Final Judgment:

               (1)    must be made to an Acquirer that, in the United States’ sole judgment, has
                      the intent and capability (including the necessary managerial, operational,
                      technical, and financial capability) of competing effectively in the business


                                                 28
        Case 1:20-cv-00824-DLF Document 28 Filed 07/22/20 Page 29 of 49




                      of the design, development, production, and sale of Military GPS Systems;
                      and

               (2)    must be accomplished so as to satisfy the United States, in its sole
                      discretion, that none of the terms of any agreement between an Acquirer
                      and Defendants give Defendants the ability unreasonably to raise the
                      Acquirer of the Military GPS Divestiture Assets’ costs, to lower the
                      Acquirer of the Military GPS Divestiture Assets’ efficiency, or otherwise to
                      interfere in the ability of the Acquirer of the Military GPS Divestiture
                      Assets to compete effectively.

       N.      If any term of an agreement between Defendants and the Acquirer of the Military

GPS Divestiture Assets to effectuate the divestiture required by this Final Judgment varies from

a term of this Final Judgment then, to the extent that Defendants cannot fully comply with both,

this Final Judgment determines Defendants’ obligations.

         VI.     DIVESTITURE OF THE OPTICAL SYSTEMS BUSINESS

       A.      Defendants are ordered and directed, within the later of ninety (90) calendar days

after the Court’s entry of the Asset Preservation and Hold Separate Stipulation and Order in this

matter, or fifteen (15) calendar days after the Transaction Regulatory Approvals and the Optical

Systems Divestiture Assets Regulatory Approvals have been received, to divest the Optical

Systems Divestiture Assets in a manner consistent with this Final Judgment to an Acquirer

acceptable to the United States, in its sole discretion. The United States, in its sole discretion,

may agree to one or more extensions of this time period not to exceed sixty (60) calendar days in

total and will notify the Court of any extensions. Defendants agree to use their best efforts to

divest the Optical Systems Divestiture Assets as expeditiously as possible.

       B.      Defendants promptly must make known, by usual and customary means, the

availability of the Optical Systems Divestiture Assets. Defendants must inform any person

making an inquiry regarding a possible purchase of the Optical Systems Divestiture Assets that

                                                  29
         Case 1:20-cv-00824-DLF Document 28 Filed 07/22/20 Page 30 of 49




 the Optical Systems Divestiture Assets are being divested in accordance with this Final

 Judgment and must provide that person with a copy of this Final Judgment. Defendants must

 offer to furnish to all prospective Acquirers, subject to customary confidentiality assurances, all

 information and documents relating to the Optical Systems Divestiture Assets customarily

 provided in a due-diligence process; provided, however, that Defendants need not provide

 information or documents subject to the attorney-client privilege or work-product doctrine.

 Defendants must make this information available to the United States at the same time that the

 information is made available to any other person.

        C.      Defendants must cooperate with and assist the Acquirer of the Optical Systems

 Divestiture Assets in identifying and hiring all Optical Systems Personnel, including:

                1.      Within ten (10) business days following receipt of a request by the

Acquirer of the Optical Systems Divestiture Assets or the United States, Defendants must identify

all Optical Systems Personnel to the Acquirer of the Optical Systems Divestiture Assets and the

United States, including by providing organization charts covering all Optical Systems Personnel.

                2.      Within ten (10) business days following receipt of a request by the

Acquirer of the Optical Systems Divestiture Assets or the United States, Defendants must provide

to the Acquirer of the Optical Systems Divestiture Assets the information set forth in Paragraph

VI(C)(1), and to the Acquirer of the Optical Systems Divestiture Assets and the United States the

following additional information related to Optical Systems Personnel: name; job title; current

salary and benefits including most recent bonus paid, aggregate annual compensation, current

target or guaranteed bonus, if any, and any other payments due to or promises made to the

employee; descriptions of reporting relationships, past experience, responsibilities, and training


                                                  30
         Case 1:20-cv-00824-DLF Document 28 Filed 07/22/20 Page 31 of 49




and educational histories; lists of all certifications; and all job performance evaluations. If

Defendants are barred by any applicable laws from providing any of this information, within ten

(10) business days following receipt of the request, Defendants must provide the requested

information to the full extent permitted by law and also must provide a written explanation of

Defendants’ inability to provide the remaining information.

                3.      At the request of the Acquirer of the Optical Systems Divestiture Assets,

Defendants must promptly make Optical Systems Personnel available for private interviews with

the Acquirer of the Optical Systems Divestiture Assets during normal business hours at a

mutually agreeable location.

                4.      Defendants must not interfere with any efforts by the Acquirer of the

 Optical Systems Divestiture Assets to employ any Optical Systems Personnel. Interference

 includes but is not limited to offering to increase the salary or improve the benefits of Optical

 Systems Personnel unless the offer is part of a company-wide increase in salary or benefits that

 was announced prior to June 9, 2019 or has been approved by the United States, in its sole

 discretion. Defendants’ obligations under this paragraph will expire six (6) months after the

 divestiture of the Optical Systems Divestiture Assets pursuant to this Final Judgment.

                5.      For Optical Systems Personnel who elect employment with the Acquirer

 of the Optical Systems Divestiture Assets within six (6) months of the date on which the Optical

 Systems Divestiture Assets are divested to the Acquirer of the Optical Systems Divestiture

 Assets, Defendants must waive all non-compete and non-disclosure agreements, vest all

 unvested pension and other equity rights, and provide all benefits that those Optical Systems

 Personnel otherwise would have been provided had the Optical Systems Personnel continued


                                                   31
           Case 1:20-cv-00824-DLF Document 28 Filed 07/22/20 Page 32 of 49




employment with Defendants, including but not limited to any retention bonuses or payments.

Defendants may maintain reasonable restrictions on disclosure by Optical Systems Personnel of

Defendants’ proprietary non-public information that is unrelated to Optical Systems Divestiture

Assets and not otherwise required to be disclosed by this Final Judgment.

                6.     For a period of twelve (12) months from the date on which the Optical

Systems Divestiture Assets are divested to the Acquirer of the Optical Systems Divestiture

Assets, Defendants may not solicit to rehire Optical Systems Personnel who were hired by the

Acquirer of the Optical Systems Divestiture Assets within six (6) months of the date on which

the Optical Systems Divestiture Assets are divested to the Acquirer of the Optical Systems

Divestiture Assets unless (a) an individual is terminated or laid off by the Acquirer of the Optical

Systems Divestiture Assets or (b) the Acquirer of the Optical Systems Divestiture Assets agrees

in writing that Defendants may solicit to rehire that individual. Nothing in this paragraph

prohibits Defendants from advertising employment openings using general solicitations or

advertisements.

        D.      Defendants must permit prospective Acquirers of the Optical Systems Divestiture

Assets to have reasonable access to make inspections of the physical facilities and access to all

environmental, zoning, and other permit documents and information, and all financial,

operational, or other documents and information customarily provided as part of a due diligence

process.

        E.      Defendants must warrant to the Acquirer of the Optical Systems Divestiture

Assets that each asset to be divested will be fully operational and without material defect on the

date of sale.


                                                32
        Case 1:20-cv-00824-DLF Document 28 Filed 07/22/20 Page 33 of 49




       F.      Defendants must not take any action that will impede in any way the permitting,

operation, or divestiture of the Optical Systems Divestiture Assets.

       G.      Defendants must make best efforts to assign, subcontract, or otherwise transfer all

contracts related to the Optical Systems Divestiture Assets, including all supply and sales

contracts, to the Acquirer of the Optical Systems Divestiture Assets. Defendants must not

interfere with any negotiations between the Acquirer of the Optical Systems Divestiture Assets

and a contracting party.

       H.      At the option of the Acquirer of the Optical Systems Divestiture Assets, and

subject to approval by the United States in its sole discretion, on or before the date on which the

Optical Systems Divestiture Assets are divested to Acquirer of the Optical Systems Divestiture

Assets, Defendants must enter into a supply contract to meet the needs of the Acquirer of the

Optical Systems Divestiture Assets for image processing software to support projects of the

Optical Systems Business for a period of up to twelve (12) months on terms and conditions

reasonably related to market conditions for image processing software. The United States, in its

sole discretion, may approve one or more extensions of this supply contract, for a total of up to

an additional twelve (12) months. If the Acquirer of the Optical Systems Divestiture Assets

seeks an extension of the term of this supply contract, Defendants must notify the United States

in writing at least three (3) months prior to the date the supply contract expires. The Acquirer of

the Optical Systems Divestiture Assets may terminate the supply contract without cost or penalty

at any time upon commercially reasonable notice.

       I.      At the option of the Acquirer of the Optical Systems Divestiture Assets, and

subject to approval by the United States in its sole discretion, on or before the date on which the


                                                 33
        Case 1:20-cv-00824-DLF Document 28 Filed 07/22/20 Page 34 of 49




Optical Systems Divestiture Assets are divested to the Acquirer of the Optical Systems

Divestiture Assets, Defendants must enter into a contract to provide transition services for back

office, human resource, and information technology services and support for the Optical Systems

Business for a period of up to twelve (12) months on terms and conditions reasonably related to

market conditions for the provision of the transition services. The United States, in its sole

discretion, may approve one or more extensions of this contract for transition services, for a total

of up to an additional six (6) months. If the Acquirer of the Optical Systems Divestiture Assets

seeks an extension of the term of this contract for transition services, Defendants must notify the

United States in writing at least three (3) months prior to the date the contract expires. The

Acquirer of the Optical Systems Divestiture Assets may terminate a contract for transition

services without cost or penalty at any time upon commercially reasonable notice. The

employee(s) of Defendants tasked with providing these transition services must not share any

competitively sensitive information of the Acquirer of the Optical Systems Divestiture Assets

with any other employee of Defendants.

       J.      Defendants must warrant to the Acquirer of the Optical Systems Divestiture

Assets that there are no material defects in the environmental, zoning, or other permits pertaining

to the operation of the Optical Systems Divestiture Assets. Following the sale of the Optical

Systems Divestiture Assets, Defendants must not undertake, directly or indirectly, any challenges

to the environmental, zoning, or other permits relating to the operation of the Optical Systems

Divestiture Assets.

       K.       Unless the United States otherwise consents in writing, the divestiture pursuant to

Section VI or by a Divestiture Trustee appointed pursuant to Section VII of this Final Judgment


                                                 34
        Case 1:20-cv-00824-DLF Document 28 Filed 07/22/20 Page 35 of 49




must include the entire Optical Systems Divestiture Assets and must be accomplished in such a

way as to satisfy the United States, in its sole discretion, that the Optical Systems Divestiture

Assets can and will be used by the Acquirer of the Optical Systems Divestiture Assets as part of

a viable, ongoing business in the design, development, production, and sale of Optical Systems,

and will remedy the competitive harm alleged in the Complaint. The divestiture, whether

pursuant to Section VI or Section VII of this Final Judgment:

               (1)    must be made to an Acquirer that, in the United States’ sole judgment, has
                      the intent and capability (including the necessary managerial, operational,
                      technical, and financial capability) of competing effectively in the business
                      of the design, development, production, and sale of Optical Systems; and

               (2)    must be accomplished so as to satisfy the United States, in its sole
                      discretion, that none of the terms of any agreement between an Acquirer
                      and Defendants give Defendants the ability unreasonably to raise the
                      Acquirer of the Optical Systems Divestiture Assets’ costs, to lower the
                      Acquirer of the Optical Systems Divestiture Assets’ efficiency, or
                      otherwise to interfere in the ability of the Acquirer of the Optical Systems
                      Divestiture Assets to compete effectively.

       L.      If any term of an agreement between Defendants and the Acquirer of the Optical

Systems Divestiture Assets to effectuate the divestiture required by this Final Judgment varies

from a term of this Final Judgment then, to the extent that Defendants cannot fully comply with

both, this Final Judgment determines Defendants’ obligations.

              VII.     APPOINTMENT OF DIVESTITURE TRUSTEE

       A.      If Defendants have not divested all of the Divestiture Assets within the periods

specified in Paragraphs IV(A), V(A) and VI(A), Defendants must immediately notify the United

States of that fact in writing. Upon application of the United States, the Court will appoint a

Divestiture Trustee selected by the United States and approved by the Court to effect the



                                                 35
         Case 1:20-cv-00824-DLF Document 28 Filed 07/22/20 Page 36 of 49




divestiture(s) of any of the Divestiture Assets that have not been sold during the time periods

specified in Paragraphs IV(A), V(A) and VI(A).

        B.       After the appointment of a Divestiture Trustee by the Court, only the Divestiture

Trustee will have the right to sell those Divestiture Assets that the Divestiture Trustee has been

appointed to sell. The Divestiture Trustee will have the power and authority to accomplish the

divestiture(s) to an Acquirer(s) acceptable to the United States, in its sole discretion, at a price

and on terms as are then obtainable upon reasonable effort by the Divestiture Trustee, subject to

the provisions of Sections IV, V, VI, VII, and VIII of this Final Judgment, and will have other

powers as the Court deems appropriate. Subject to Paragraph VII(D) of this Final Judgment, the

Divestiture Trustee may hire at the cost and expense of Defendants any agents or consultants,

including, but not limited to, investment bankers, attorneys, and accountants, who will be solely

accountable to the Divestiture Trustee, reasonably necessary in the Divestiture Trustee’s

judgment to assist in the divestiture. Any such agents or consultants will serve on such terms

and conditions as the United States approves, including confidentiality requirements and conflict

of interest certifications.

        C.       Defendants may not object to a sale by the Divestiture Trustee on any ground

other than malfeasance by the Divestiture Trustee. Objections by Defendants must be conveyed

in writing to the United States and the Divestiture Trustee within ten (10) calendar days after the

Divestiture Trustee has provided the notice required under Section VIII.

        D.       The Divestiture Trustee will serve at the cost and expense of Defendants pursuant

to a written agreement, on such terms and conditions as the United States approves, including

confidentiality requirements and conflict of interest certifications. The Divestiture Trustee will


                                                  36
        Case 1:20-cv-00824-DLF Document 28 Filed 07/22/20 Page 37 of 49




account for all monies derived from the sale of the assets sold by the Divestiture Trustee and all

costs and expenses so incurred. After approval by the Court of the Divestiture Trustee’s

accounting, including fees for any of its services yet unpaid and those of agents and consultants

retained by the Divestiture Trustee, all remaining money will be paid to Defendants and the trust

will then be terminated. The compensation of the Divestiture Trustee and any agents or

consultants retained by the Divestiture Trustee must be reasonable in light of the value of the

Divestiture Assets and based on a fee arrangement that provides the Divestiture Trustee with

incentives based on the price and terms of the divestiture and the speed with which it is

accomplished, but the timeliness of the divestiture is paramount. If the Divestiture Trustee and

Defendants are unable to reach agreement on the Divestiture Trustee’s or any agents’ or

consultants’ compensation or other terms and conditions of engagement within fourteen (14)

calendar days of the appointment of the Divestiture Trustee, the United States may, in its sole

discretion, take appropriate action, including making a recommendation to the Court. Within

three (3) business days of hiring any agent or consultant, the Divestiture Trustee must provide

written notice of the hiring and rate of compensation to Defendants and the United States.

       E.      Defendants must use their best efforts to assist the Divestiture Trustee in

accomplishing the required divestiture(s). The Divestiture Trustee and any agents or consultants

retained by the Divestiture Trustee must have full and complete access to the personnel, books,

records, and facilities of the business to be divested, and Defendants must provide or develop

financial and other information relevant to such business as the Divestiture Trustee may

reasonably request, subject to reasonable protection for trade secrets; other confidential research,

development, or commercial information; or any applicable privileges. Defendants may not take


                                                37
         Case 1:20-cv-00824-DLF Document 28 Filed 07/22/20 Page 38 of 49




any action to interfere with or to impede the Divestiture Trustee’s accomplishment of the

divestiture(s).

        F.        After appointment, the Divestiture Trustee will file monthly reports with the

United States setting forth the Divestiture Trustee’s efforts to accomplish the divestiture(s)

ordered by this Final Judgment. Reports must include the name, address, and telephone number

of each person who, during the preceding month, made an offer to acquire, expressed an interest

in acquiring, entered into negotiations to acquire, or was contacted or made an inquiry about

acquiring any interest in the Divestiture Assets and will describe in detail each contact with any

such person. The Divestiture Trustee will maintain full records of all efforts made to divest the

Divestiture Assets.

        G.        If the Divestiture Trustee has not accomplished the divestiture(s) ordered by this

Final Judgment within six months of appointment, the Divestiture Trustee must promptly file

with the Court a report setting forth: (1) the Divestiture Trustee’s efforts to accomplish the

required divestiture(s); (2) the reasons, in the Divestiture Trustee’s judgment, why the required

divestiture(s) has not been accomplished; and (3) the Divestiture Trustee’s recommendations.

To the extent such report contains information that the Divestiture Trustee deems confidential,

such report will not be filed in the public docket of the Court. The Divestiture Trustee will at the

same time furnish such report to the United States, which will have the right to make additional

recommendations to the Court consistent with the purpose of the trust. The Court thereafter may

enter such orders as it deems appropriate to carry out the purpose of this Final Judgment, which,

if necessary, may include extending the trust and the term of the Divestiture Trustee’s

appointment by a period requested by the United States.


                                                   38
        Case 1:20-cv-00824-DLF Document 28 Filed 07/22/20 Page 39 of 49




       H.      If the United States determines that the Divestiture Trustee is not acting diligently

or in a reasonably cost-effective manner, the United States may recommend that the Court

appoint a substitute Divestiture Trustee.

                 VIII.     NOTICE OF PROPOSED DIVESTITURE

       A.      Within two (2) business days following execution of a definitive divestiture

agreement, Defendants or the Divestiture Trustee, whichever is then responsible for effecting the

divestiture required herein, must notify the United States of a proposed divestiture required by

this Final Judgment. If the Divestiture Trustee is responsible for effecting the divestiture, the

Divestiture Trustee also must notify Defendants. The notice must set forth the details of the

proposed divestiture and list the name, address, and telephone number of each person not

previously identified who offered or expressed an interest in or desire to acquire any ownership

interest in the Divestiture Assets, together with full details of the same.

       B.      Within fifteen (15) calendar days of receipt by the United States of this notice, the

United States may request from Defendants, the proposed Acquirer(s), other third parties, or the

Divestiture Trustee, if applicable, additional information concerning the proposed divestiture, the

proposed Acquirer and other prospective Acquirer(s). Defendants and the Divestiture Trustee

must furnish the additional information requested within fifteen (15) calendar days of the receipt

of the request, unless the United States provides written agreement to a different period.

       C.      Within forty-five (45) calendar days after receipt of the notice or within twenty

(20) calendar days after the United States has been provided the additional information requested

from Defendants, the proposed Acquirer(s), other third parties, and the Divestiture Trustee,

whichever is later, the United States must provide written notice to Defendants and the


                                                  39
         Case 1:20-cv-00824-DLF Document 28 Filed 07/22/20 Page 40 of 49




Divestiture Trustee, if there is one, stating whether or not the United States, in its sole discretion,

objects to the proposed Acquirer(s) or any other aspect of the proposed divestiture. If the United

States provides written notice that it does not object, the divestiture may be consummated,

subject only to Defendants’ limited right to object to the sale under Paragraph VII(C) of this

Final Judgment. Absent written notice that the United States does not object or upon objection

by the United States, a divestiture may not be consummated. Upon objection by Defendants

pursuant to Paragraph VII(C), a divestiture by the Divestiture Trustee may not be consummated

unless approved by the Court.

        D.      No information or documents obtained pursuant to Section VIII may be divulged

by the United States to any person other than an authorized representative of the executive

branch of the United States, except in the course of legal proceedings to which the United States

is a party (including grand-jury proceedings), for the purpose of evaluating a proposed Acquirer

or securing compliance with this Final Judgment, or as otherwise required by law.

        E.      In the event of a request by a third party for disclosure of information under the

Freedom of Information Act, 5 U.S.C. § 552, the Antitrust Division will act in accordance with

that statute, and the Department of Justice regulations at 28 C.F.R. part 16, including the

provision on confidential commercial information, at 28 C.F.R. § 16.7. Persons submitting

information to the Antitrust Division should designate the confidential commercial information

portions of all applicable documents and information under 28 C.F.R. § 16.7. Designations of

confidentiality expire ten years after submission, “unless the submitter requests and provides

justification for a longer designation period.” See 28 C.F.R. § 16.7(b).




                                                  40
        Case 1:20-cv-00824-DLF Document 28 Filed 07/22/20 Page 41 of 49




       F.      If at the time a person furnishes information or documents to the United States

pursuant to Section VIII, that person represents and identifies in writing information or

documents for which a claim of protection may be asserted under Rule 26(c)(1)(G) of the

Federal Rules of Civil Procedure, and marks each pertinent page of such material, “Subject to

claim of protection under Rule 26(c)(1)(G) of the Federal Rules of Civil Procedure,” the United

States must give that person ten calendar days’ notice before divulging the material in any legal

proceeding (other than a grand-jury proceeding).

                                   IX.    FINANCING

       Defendants may not finance all or any part of Acquirer’s purchase of all or part of the

Divestiture Assets made pursuant to this Final Judgment.

              X.     ASSET PRESERVATION AND HOLD SEPARATE

       Until the divestiture required by this Final Judgment has been accomplished, Defendants

must take all steps necessary to comply with the Asset Preservation and Hold Separate

Stipulation and Order entered by the Court. Defendants will take no action that would jeopardize

the divestiture ordered by the Court.

                                  XI.     AFFIDAVITS

       A.      Within twenty (20) calendar days of the filing of the Complaint in this matter, and

every thirty (30) calendar days thereafter until the divestiture required by this Final Judgment has

been completed, Defendants must deliver to the United States an affidavit, signed by each

Defendant’s Chief Financial Officer and General Counsel, describing the fact and manner of

Defendants’ compliance with this Final Judgment. Each affidavit must include the name,

address, and telephone number of each person who, during the preceding thirty (30) calendar


                                                41
         Case 1:20-cv-00824-DLF Document 28 Filed 07/22/20 Page 42 of 49




days, made an offer to acquire, expressed an interest in acquiring, entered into negotiations to

acquire, or was contacted or made an inquiry about acquiring, an interest in the Divestiture

Assets, and must describe in detail each contact with such persons during that period. Each

affidavit also must include a description of the efforts Defendants have taken to solicit buyers for

and complete the sale of the Divestiture Assets, and to provide required information to

prospective Acquirers. Each affidavit also must include a description of any limitations placed

by Defendants on information provided to prospective Acquirers. If the information set forth in

the affidavit is true and complete, objection by the United States to information provided by

Defendants to prospective Acquirers must be made within fourteen (14) calendar days of receipt

of the affidavit.

        B.          Within twenty (20) calendar days of the filing of the Complaint in this matter,

Defendants must deliver to the United States an affidavit that describes in reasonable detail all

actions Defendants have taken and all steps Defendants have implemented on an ongoing basis

to comply with Section X of this Final Judgment. Defendants must deliver to the United States

an affidavit describing any changes to the efforts and actions outlined in Defendants’ earlier

affidavits filed pursuant to Section XI within fifteen (15) calendar days after the change is

implemented.

        C.          Defendants must keep all records of all efforts made to preserve and divest the

Divestiture Assets until one year after the divestiture has been completed.

               XII.        APPOINTMENT OF MONITORING TRUSTEE

        A.          Upon application of the United States, the Court will appoint a Monitoring

Trustee selected by the United States and approved by the Court.


                                                     42
        Case 1:20-cv-00824-DLF Document 28 Filed 07/22/20 Page 43 of 49




       B.      The Monitoring Trustee will have the power and authority to monitor Defendants’

compliance with the terms of this Final Judgment and the Asset Preservation and Hold Separate

Stipulation and Order entered by the Court, and will have other powers as the Court deems

appropriate. The Monitoring Trustee will be required to investigate and report on Defendants’

compliance with this Final Judgment and the Asset Preservation and Hold Separate Stipulation

and Order, and Defendants’ progress toward effectuating the purposes of this Final Judgment,

including but not limited to: Defendants’ sale of the Divestiture Assets and Defendants’

compliance with the terms of the transition services agreements, supply contracts, laboratory

access arrangements, and short-term leases provided for in this Final Judgment.

       C.      Subject to Paragraph XII(E) of this Final Judgment, the Monitoring Trustee may

hire at the cost and expense of Defendants any agents and consultants, including, but not limited

to, investment bankers, attorneys, and accountants, who will be solely accountable to the

Monitoring Trustee, reasonably necessary in the Monitoring Trustee’s judgment. Any such

agents or consultants will serve on such terms and conditions as the United States approves,

including confidentiality requirements and conflict of interest certifications.

       D.      Defendants may not object to actions taken by the Monitoring Trustee in

fulfillment of the Monitoring Trustee’s responsibilities under any Order of the Court on any

ground other than malfeasance by the Monitoring Trustee. Objections by Defendants must be

conveyed in writing to the United States and the Monitoring Trustee within ten (10) calendar

days after the action taken by the Monitoring Trustee giving rise to Defendants’ objection.

       E.      The Monitoring Trustee will serve at the cost and expense of Defendants pursuant

to a written agreement with Defendants, on such terms and conditions as the United States


                                                 43
        Case 1:20-cv-00824-DLF Document 28 Filed 07/22/20 Page 44 of 49




approves, including confidentiality requirements and conflict of interest certifications. The

compensation of the Monitoring Trustee and any agents or consultants retained by the

Monitoring Trustee must be on reasonable and customary terms commensurate with the

individuals’ experience and responsibilities. If the Monitoring Trustee and Defendants are unable

to reach agreement on the Monitoring Trustee’s or any agents’ or consultants’ compensation or

other terms and conditions of engagement within fourteen (14) calendar days of the appointment

of the Monitoring Trustee, the United States may, in its sole discretion, take appropriate action,

including making a recommendation to the Court. Within three (3) business days of hiring any

agents or consultants, the Monitoring Trustee must provide written notice of the hiring and rate

of compensation to Defendants and the United States.

       F.      The Monitoring Trustee will have no responsibility or obligation for the operation

of Defendants’ businesses.

       G.       Defendants must use their best efforts to assist the Monitoring Trustee in

monitoring Defendants’ compliance with their individual obligations under this Final Judgment

and under the Asset Preservation and Hold Separate Stipulation and Order. The Monitoring

Trustee and any agents or consultants retained by the Monitoring Trustee must have full and

complete access to the personnel, books, records, and facilities relating to compliance with this

Final Judgment, subject to reasonable protection for trade secrets; other confidential research,

development, or commercial information; or any applicable privileges. Defendants may not take

any action to interfere with or to impede the Monitoring Trustee’s accomplishment of the

Monitoring Trustee’s responsibilities.




                                                 44
        Case 1:20-cv-00824-DLF Document 28 Filed 07/22/20 Page 45 of 49




       H.      After appointment, the Monitoring Trustee will file reports monthly, or more

frequently as needed, with the United States setting forth Defendants’ efforts to comply with

Defendants’ obligations under this Final Judgment and under the Asset Preservation and Hold

Separate Stipulation and Order.

       I.       The Monitoring Trustee will serve until the divestiture of all the Divestiture

Assets is finalized pursuant to this Final Judgment, or until the term of any transition services

agreements, supply contracts, laboratory access arrangements, and short-term leases required by

this Final Judgment have expired, whichever is later.

       J.      If the United States determines that the Monitoring Trustee is not acting diligently

or in a reasonably cost-effective manner, the United States may recommend that the Court

appoint a substitute Monitoring Trustee.

                       XIII.      COMPLIANCE INSPECTION

       A.      For the purposes of determining or securing compliance with this Final Judgment,

or of related orders such as an Asset Preservation and Hold Separate Stipulation and Order, or of

determining whether this Final Judgment should be modified or vacated, and subject to any

legally-recognized privilege, from time to time authorized representatives of the United States,

including agents retained by the United States, must, upon written request of an authorized

representative of the Assistant Attorney General in charge of the Antitrust Division and

reasonable notice to Defendants, be permitted:

               (1)    access during Defendants’ office hours to inspect and copy or, at the option
                      of the United States, to require Defendants to provide electronic copies of
                      all books, ledgers, accounts, records, data, and documents in the
                      possession, custody, or control of Defendants relating to any matters
                      contained in this Final Judgment; and


                                                 45
        Case 1:20-cv-00824-DLF Document 28 Filed 07/22/20 Page 46 of 49




               (2)    to interview, either informally or on the record, Defendants’ officers,
                      employees, or agents, who may have their individual counsel present,
                      regarding such matters. The interviews must be subject to the reasonable
                      convenience of the interviewee and without restraint or interference by
                      Defendants.

       B.      Upon the written request of an authorized representative of the Assistant Attorney

General in charge of the Antitrust Division, Defendants must submit written reports or respond

to written interrogatories, under oath if requested, relating to any of the matters contained in this

Final Judgment.

       C.      No information or documents obtained pursuant to Section XIII may be divulged

by the United States to any person other than an authorized representative of the executive

branch of the United States, except in the course of legal proceedings to which the United States

is a party (including grand jury proceedings), for the purpose of securing compliance with this

Final Judgment, or as otherwise required by law.

       D.      In the event of a request by a third party for disclosure of information under the

Freedom of Information Act, 5 U.S.C. § 552, the Antitrust Division will act in accordance with

that statute, and the Department of Justice regulations at 28 C.F.R. part 16, including the

provision on confidential commercial information, at 28 C.F.R. § 16.7. Defendants submitting

information to the Antitrust Division should designate the confidential commercial information

portions of all applicable documents and information under 28 C.F.R. § 16.7. Designations of

confidentiality expire ten years after submission, “unless the submitter requests and provides

justification for a longer designation period.” See 28 C.F.R. § 16.7(b).

       E.      If at the time that Defendants furnish information or documents to the United

States pursuant to Section XIII, Defendants represent and identify in writing information or


                                                 46
         Case 1:20-cv-00824-DLF Document 28 Filed 07/22/20 Page 47 of 49




documents for which a claim of protection may be asserted under Rule 26(c)(1)(G) of the

Federal Rules of Civil Procedure, and Defendants mark each pertinent page of such material,

“Subject to claim of protection under Rule 26(c)(1)(G) of the Federal Rules of Civil Procedure,”

the United States must give Defendants ten (10) calendar days’ notice before divulging the

material in any legal proceeding (other than a grand jury proceeding).

                   XIV.       LIMITATIONS ON REACQUISITION

        Defendants may not reacquire any part of or any interest in the Divestiture Assets during

the term of this Final Judgment.

                        XV.    RETENTION OF JURISDICTION

        The Court retains jurisdiction to enable any party to this Final Judgment to apply to the

Court at any time for further orders and directions as may be necessary or appropriate to carry

out or construe this Final Judgment, to modify any of its provisions, to enforce compliance, and

to punish violations of its provisions.

                 XVI.     ENFORCEMENT OF FINAL JUDGMENT

        A.      The United States retains and reserves all rights to enforce the provisions of this

Final Judgment, including the right to seek an order of contempt from the Court. Defendants

agree that in a civil contempt action, a motion to show cause, or a similar action brought by the

United States regarding an alleged violation of this Final Judgment, the United States may

establish a violation of this Final Judgment and the appropriateness of a remedy therefor by a

preponderance of the evidence, and Defendants waive any argument that a different standard of

proof should apply.




                                                 47
         Case 1:20-cv-00824-DLF Document 28 Filed 07/22/20 Page 48 of 49




        B.      This Final Judgment should be interpreted to give full effect to the procompetitive

purposes of the antitrust laws and to restore the competition the United States alleged was

harmed by the challenged conduct. Defendants agree that they may be held in contempt of, and

that the Court may enforce, any provision of this Final Judgment that, as interpreted by the Court

in light of these procompetitive principles and applying ordinary tools of interpretation, is stated

specifically and in reasonable detail, whether or not it is clear and unambiguous on its face. In

any such interpretation, the terms of this Final Judgment should not be construed against either

party as the drafter.

        C.      In an enforcement proceeding in which the Court finds that Defendants have

violated this Final Judgment, the United States may apply to the Court for a one-time extension

of this Final Judgment, together with other relief that may be appropriate. In connection with a

successful effort by the United States to enforce this Final Judgment against a Defendant,

whether litigated or resolved before litigation, that Defendant agrees to reimburse the United

States for the fees and expenses of its attorneys, as well as all other costs, including experts’ fees,

incurred in connection with that enforcement effort, including in the investigation of the potential

violation.

        D.      For a period of four (4) years following the expiration of this Final Judgment, if

the United States has evidence that a Defendant violated this Final Judgment before it expired,

the United States may file an action against that Defendant in this Court requesting that the Court

order: (1) Defendant to comply with the terms of this Final Judgment for an additional term of at

least four years following the filing of the enforcement action; (2) all appropriate contempt




                                                  48
         Case 1:20-cv-00824-DLF Document 28 Filed 07/22/20 Page 49 of 49




remedies; (3) additional relief needed to ensure the Defendant complies with the terms of this

Final Judgment, and (4) fees or expenses as called for by Section XII.

                    XVII.       EXPIRATION OF FINAL JUDGMENT

       Unless the Court grants an extension, this Final Judgment will expire ten (10) years from

the date of its entry, except that after five (5) years from the date of its entry, this Final Judgment

may be terminated upon notice by the United States to the Court and Defendants that the

divestitures have been completed and the continuation of this Final Judgment no longer is

necessary or in the public interest.

                    XVIII.    PUBLIC INTEREST DETERMINATION

       Entry of this Final Judgment is in the public interest. The parties have complied with the

requirements of the Antitrust Procedures and Penalties Act, 15 U.S.C. § 16, including by making

available to the public copies of this Final Judgment, the Competitive Impact Statement,

comments thereon, and the United States’ responses to comments. Based upon the record before

the Court, which includes the Competitive Impact Statement and any comments and responses to

       comments filed with the Court, entry of this Final Judgment is in the public interest.



Date: July 22, 2020



                                                                   _____________________

                                                                   United States District Judge




                                                  49
